DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-11 are pending.
Claims 1 -7 are amended.
Claims 8-11 are newly added claims 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, and 10is/are rejected under 35 U.S.C. 103 as being unpatentable over Bangi (US 20170334628).
Regarding claim 1, Bangi discloses, A synthetic resin bottle (Para 23; Fig. 1) having a cylindrical body  section (Fig. 1) is characterized in that the synthetic resin bottle has four pressure reduction absorbing panels (Fig.9,132; Para 28) arranged at equal intervals in the body section (Fig. 9), and column portions (144) each having an arc-shaped wall surface arranged between the pressure reduction absorbing panels (132), and the arc-shaped wall surface of the column portion in a cross section of the body section constitutes a part of a virtual single true circle (Fig. 2,10).
Bangi appears to disclose total circumferential length of the arc-shaped wall surfaces of the column portions is 55% to 75% of entire circumferential length of the true circle (Fig. 10; the upper end of 144 appears to cover at least 55% to 75% of the entire circumference length of the true circle).
In the event Bangi does not disclose  , total circumferential length of the arc-shaped wall surfaces of the column portions is 55% to 75% of entire circumferential length of the true circle, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bangi to incorporate total circumferential length of the arc-shaped wall surfaces of the column portions is 55% to 75% of entire circumferential length of the true circle as this limitation is recognized as a matter of design choice for the purpose of facilitating different size of hand as well as for aesthetic reasons. 
	The preamble recites “A synthetic resin bottle for aseptic filling” is considered to be intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"). See MPEP § 2112.02(II).Furthermore, the prior art of Bangi is made of the same material as the instant application ( para 23 “The wall 112 is generally formed from a polyethylene terephthalate (PET) material). Therefore, it is considered to be capable of being used for aseptic filling.
	The limitation “configured to absorb pressure reduction after the bottle for aseptic filling is filled with a liquid at normal temperature and the bottle is sealed” is considered to be intended use. Examiner asserts that the recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.

Regarding claim 2, Bangi discloses, A synthetic resin bottle (Para 23; Fig. 1) having a cylindrical body  section (Fig. 1) is characterized in that the synthetic resin bottle has four pressure reduction absorbing panels (Fig.9,132; Para 28) arranged at equal intervals in the body section (Fig. 9), and column portions (144) each having an arc-shaped wall surface arranged between the pressure reduction absorbing panels (132), and the arc-shaped wall surface of the column portion in a cross section of the body section constitutes a part of a virtual single true circle (Fig. 9), and an angle formed between a radial line passing through a circumferential center of the column portion (144) and a radial line passing through a circumferential edge of the column portion (144) is 55% to 75% of an angle formed between a radial line passing through a circumferential center of the column portion and a radial line passing through a circumferential center of a pressure reduction absorbing panel adjacent to the column portion (Fig. 9;  Bangi appears to disclose an angle formed between a radial line passing through a circumferential center of the column portion and a radial line passing through a circumferential edge of the column portion is atleast 55% to 75% of an angle formed between a radial line passing through a circumferential center of the column portion and a radial line passing through a circumferential center of a pressure reduction absorbing panel adjacent to the column portion).
In the event Bangi does not disclose an angle formed between a radial line passing through a circumferential center of the column portion and a radial line passing through a circumferential edge of the column portion is 55% to 75% of an angle formed between a radial line passing through a circumferential center of the column portion and a radial line passing through a circumferential center of a pressure reduction absorbing panel adjacent to the column portion; It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Bangi to incorporate this limitation as it is recognized as a matter of design choice for the purpose of facilitating different size of hand as well as for aesthetic reasons.
The preamble recites “A synthetic resin bottle for aseptic filling” is considered to be intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"). See MPEP § 2112.02(II).Furthermore, the prior art of Bangi is made of the same material as the instant application ( para 23 “The wall 112 is generally formed from a polyethylene terephthalate (PET) material). Therefore, it is considered to be capable of being used for aseptic filling.
	The limitation “configured to absorb pressure reduction after the bottle for aseptic filling is filled with a liquid at normal temperature and the bottle is sealed” is considered to be intended use. Examiner asserts that the recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.
Regarding claim 3, Bangi discloses, the four pressure reduction absorbing panels have the same shape as each other (Fig. 4, 5)

Regarding claim 6 and 10, Bangi discloses the synthetic resin bottle is a bottle to be heated (Para 2, 3, 5).
Claim 4, and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bangi (US 20170334628) as applied to claim 1 and 2 above, and further in view of NAHIL (US 6112925).
Regarding claim 4 and 8, Bangi does not explicitly discloses an end portion of the pressure reduction absorbing panel connected to the circumferential edge of the column portion in the cross section of the body section is a curved line having a curvature radius of 5mm or more. However, a configuration wherein a concave section and an outer surface are connected by a curve having a radius of curvature of a value within the range of 5 mm or greater is well known as disclosed by Nahil (Col. 2, line 15-20; the vicinity of R4 “ 0.254 -0.508 cm”). This limitation as claimed is recognized as a matter of design choice. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Bangi to incorporate an end portion of the pressure reduction absorbing panel connected to the circumferential edge of the column portion in the cross section of the body section is a curved line having a curvature radius of 5mm or more for the purpose of improving ergonomics while accommodating slight or intense deformation of the bottle. Such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP § 2144.04(IV).

Claim 5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bangi (US 20170334628) as applied to claim 1 and 2 above, and further in view of OTA (JP 2006321522; provided by applicant).

Regarding claim 5, and 9 Bangi discloses the pressure reduction absorbing panel has a concave portion including a curved line (Bangi, Fig. 9). OTA additionally establishes the fact that, a concave section for a pressure absorbing panel having a curve line is well known (OTA, Fig. 2). While, a curved line having a curvature radius of 15mm or more in the cross section of the body section for the pressure absorbing panel is not disclosed by Bangi or OTA; this limitation is recognized as a matter of design choice. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Bangi to incorporate pressure reduction absorbing panel has a concave portion including a curved line having a curvature radius of 15mm or more in the cross section of the body section since such a modification would have involved a mere change in the size of a component for the purpose of for the purpose of improving ergonomics while accommodating slight or intense deformation of the bottle.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP § 2144.04(IV).
Claim 7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bangi (US 20170334628) as applied to claim 1 and 2 above, and further in view of Smith (WO 2004094261; provided by applicant).

Regarding claim 7, Bangi does not explicitly discloses at least an outer peripheral surface of the body section is provided with an embossed portion.
Smith is in the field of endeavor and discloses a hot-fill bottle comprising an outer peripheral surface of the body section is provided with an embossed portion (Smith; Under summary of the invention “three dimensional logos embossed into the wall of the bottle”) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Bangi to incorporate an outer peripheral surface of the body section is provided with an embossed portion for the purpose of creating an anti-slip area for improving gripability of the bottle. 

Response to Arguments
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the bottle of Bangi is not related to aseptic filling, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Both the prior art and the instant application is made of the same material, and therefore, it is reasonable to expect the bottle of Bangi to perform the same as the instant claimed invention. Coley (US 8083081) discloses these bottles can be used for aseptic as well as hot-fillings (Col. 3; line 30-34). 

With regards to the argument Bangi does not disclose total circumferential length of the arc-shaped wall surfaces of the column portions is 55% to 75% of entire circumferential length of the true circle; Bangi appear to disclose the limitation discussed as explained in the rejection of claim 1. Furthermore, this limitation is recognized as a matter of design choice since there isn’t any criticality disclosed that is associated with this limitation. The prior art of Bangi discloses a synthetic bottle with four pressure reduction absorption panel  as the instant invention and therefore is expected to perform the same as desired modified by the instant application. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDUL ISLAM/              Examiner, Art Unit 3736     



/RAFAEL A ORTIZ/               Primary Examiner, Art Unit 3736